Citation Nr: 0515871	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability, 
including as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.  A notice of 
disagreement was filed in August 2003, the RO issued a 
statement of the case in December 2003, and the veteran 
perfected his appeal in February 2004.  In April 2004, a 
hearing was held at the RO before the undersigned, who is the 
veterans law judge rendering the final determination of these 
claims and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002). 

The claims concerning a skin disability, bilateral hearing 
loss, and tinnitus are addressed in the REMAND portion below 
and are REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDING OF FACT

At his April 2004 Board hearing, the veteran requested that 
his appeal concerning service connection for peripheral 
neuropathy, including as due to herbicide exposure, be 
withdrawn; this request was received by the Board prior to 
the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for peripheral neuropathy, including as 
due to herbicide exposure, have been met and the veteran's 
appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2004, the RO certified the veteran's claim for 
service connection for peripheral neuropathy, including as 
due to herbicide exposure, as being on appeal.  At his April 
2004 hearing (obviously prior to the promulgation of a 
decision by the Board), the veteran withdrew this appeal.  As 
a result of this withdrawal, no allegations of error of fact 
or law concerning the claim for service connection for 
peripheral neuropathy, including as a result of herbicide 
exposure, remain before the Board.  Consequently, the 
veteran's appeal as to this issue is dismissed without 
prejudice.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

ORDER

The claim for service connection for peripheral neuropathy, 
including as due to herbicide exposure, is dismissed without 
prejudice.  

REMAND

Skin disability, including as due to herbicide exposure

The veteran has skin symptoms (a June 2003 VA outpatient 
examination revealed multiple pigmented skin lesions on his 
back and torso).

His DD Form 214 indicates that he had over eight months of 
foreign service and that he received, in pertinent part, a 
Vietnam Service Medal and a Vietnam Commendation Medal.  The 
service medical records are generally negative for any 
complaints of skin symptoms.  However, an entry on a May 1967 
medical history form indicate that the veteran was sent to a 
dispensary for "trouble with boils."  The report of this 
dispensary treatment is not in the claims folder and should 
be sought.  

Thereafter, a medical examination should be scheduled to 
establish the diagnosis and etiology of any skin symptoms.    

Bilateral hearing loss/tinnitus

The veteran has hearing loss and tinnitus (as reflected by VA 
treatment records dated in 2002).  Although he claims he was 
exposed to noise from heavy weapons fire, motor vehicles, and 
helicopters while serving (without ear protection) as an 
infantryman in Vietnam, service medical records reflect no 
complaints or findings of these conditions.

However, Stephen T. Grybowski, M.D. (in a March 2003 letter) 
indicated that he had in his records a hearing test conducted 
after the veteran had returned from Vietnam.  The test 
apparently showed some asymmetry of hearing as well as high 
frequency hearing loss.  This hearing test is relevant 
because it might reflect a compensable degree of 
sensorineural hearing loss and/or tinnitus within one year of 
the veteran's separation.  The AMC should attempt to obtain 
this hearing test report from Dr. Grybowski, and if 
appropriate, schedule a VA audiology examination (as detailed 
below).

Accordingly, the case is remanded for the following:

1.  With any needed assistance from the 
veteran, contact the National Personnel 
Records Center or other appropriate 
resource and request any outstanding 
medical records which reflect treatment 
of the veteran at a 
dispensary/dermatology clinic for boils 
in or around May 1967.  (At that time, 
the veteran was stationed at Fort Hood, 
and was referred "to disp. for 
treatment," for boils.)  Written 
confirmation should be obtained if these 
treatment records are unavailable or 
nonexistent.

2.  With any needed assistance from the 
veteran, contact Dr. Grybowski and ask 
for a copy of the hearing test he 
referenced in his March 2003 letter 
(i.e., the test which apparently 
reflected some asymmetry of hearing and 
high frequency hearing loss after the 
veteran's return from Vietnam).

3.  Schedule the veteran for a VA skin 
examination to determine the correct 
diagnosis and etiology of all existing 
skin symptoms.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should answer 
the following questions (or explain why 
it is not feasible to answer a particular 
question):

a.  Does the veteran have chloracne 
or other acneform disease consistent 
with chloracne?  If not, what is the 
diagnosis of any existing skin 
condition(s)?  

b.  Is it at least as likely as not 
that any existing skin condition(s) 
was manifested during the veteran's 
active duty, is related to boils 
noted in 1967, or is attributable to 
herbicide exposure in Vietnam?

4.  If and when the hearing test 
referenced in paragraph 2 is associated 
with the claims file, schedule a VA ear 
examination, to include audiological 
testing.  The claims folder must be 
reviewed.  If the examiner finds that it 
is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

After the audiological testing is 
conducted, the ear examiner should 
review the veteran's medical records 
and offer an opinion as to any 
relationship between service and any 
current hearing loss and/or 
tinnitus.  In doing so, the examiner 
should discuss the likely time of 
onset of the veteran's hearing loss 
and/or tinnitus.

5.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence associated with the claims 
file since the December 2003 statement of 
the case and analyzes all pertinent legal 
authority.  Allow an appropriate period 
for response before returning the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


